Citation Nr: 0400047	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  98-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for 
degenerative arthritis of the lumbar spine secondary to 
service-connected bilateral knee disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a low back, neck and 
shoulder disorders acquired as a result of hospitalization 
and medical treatment provided by VA.

4.  Entitlement to an increased rating for chondromalacia of 
the left knee patella, currently evaluated as 30 percent 
disabling.

5.  Entitlement to an increased rating for chondromalacia of 
the right knee patella, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case originally comes before the Board of Veterans' 
Appeals (the Board) on appeal from a February 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  In that 
decision, the RO denied entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a low back, 
neck and shoulder disorders.  As there was an earlier final 
decision by the RO in April 1981, the issue on appeal here is 
as listed on page one of this decision.

In a December 1999 rating decision, the RO denied benefits 
associated with the remaining issues listed on page one, for 
which the veteran perfected an appeal.  In that rating 
decision, the RO also denied service connection for a right 
ankle disorder, and for a back disorder as secondary to a 
service-connected right ankle disorder.  However, a review of 
the claims file shows that neither the veteran nor his 
representative at that time filed a timely notice of 
disagreement regarding the denials of these claims.  See 
38 C.F.R. § 20.200.  Therefore, although these two issues 
were listed in a September 2002 supplemental statement of the 
case, they are not before the Board on appeal at this time.  
However, the Board does find that the August 2001 VA 
examination raises the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a right ankle disorder.  This issue is 
referred to the RO for appropriate action.  

With respect to the two claims for an increased rating for 
left and right knee disabilities, during the pendency of 
appeal, the RO granted service connection for degenerative 
arthritis, for both knees in a September 2002 rating decision 
and assigned a 10 percent rating for each of these two 
disabilities.  The veteran has not initiated an appeal as to 
those determinations.  Therefore, the issues are as stated on 
the title page of this decision.

The record shows that the veteran in October 2002, and 
January and April 2003 submitted additional evidence without 
a waiver of initial RO review of this evidence.  However, 
this additional evidence contains no reference to post-
traumatic stress disorder.  Accordingly the Board will 
proceed to adjudicate this issue.    

The issues of whether new and material evidence has been 
submitted in order to reopen a claim for service connection 
for degenerative arthritis of the lumbar spine secondary to 
service-connected bilateral knee disorder, to reopen a claim 
of entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a low back, neck and shoulder, 
entitlement to an increased ratings for chondromalacia of the 
left knee and for chondromalacia of the right knee patella, 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) will be discussed in the Remand portion 
of this decision.



FINDING OF FACT

The current medical evidence does not show the presence of 
post-traumatic stress disorder.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the veteran of the VCAA and what evidence the 
VA would obtain in a July 2001 notice letter.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has provided the veteran with evaluations.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  As 
the RO notified the veteran of VCAA in July 2001, more than 
one year ago the Board finds that the requirements of the 
VCAA have been met and this decision is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993). 

Factual Background

The veteran's service medical records show no complaints or 
findings referable to any psychiatric symptomatology.  At his 
February 1946 examination prior to discharge, the report 
records a psychiatric diagnosis of negative.  The enlisted 
Record and Report of Separation shows that the veteran's 
military Occupational Specialty was medical corpsman.  He 
served in the American Theater.  He did not receive any 
awards or medals indicative of combat.

From April 1953 to 2003 the veteran received treatment at VA 
and private facilities for various disorders.  These records 
contain no diagnosis of PTSD. 

In a September 1998 statement the veteran related episodes 
during service which constituted his claimed stressors.  He 
indicated that while stationed in Florida as an ambulance 
driver he was exposed to badly burned bodies, airplane 
crashes, body parts, and severely injured people

The veteran had an RO hearing and a travel Board hearing 
during 1999 pertaining primarily to other issues.

The report of an August 2001 VA examination for PTSD shows 
that the veteran's claims file was not available.  During 
that examination the veteran complained that he did not feel 
too good.  He reported that he had nightmares two or three 
times a month involving incidents during service.  He 
complained that he was nervous and sometimes bothered by 
noises and avoided crowds.  After examination, the diagnosis 
under Axis I was that PTSD was not found.  The examiner 
commented that the veteran did not provide enough evidence of 
symptomatology sufficient to warrant a diagnosis of PTSD, and 
stated that perhaps a review of the claims file would be 
instructive.

The report of an August 2002 VA examination for PTSD shows 
that the examiner from the August 2001 VA examination 
reviewed the veteran's claim file and made the following 
opinion.  The examiner opined that he did not find any 
information that would help in documenting the presence of 
symptom sufficient to warrant a diagnosis of PTSD.  
Therefore, he concurred with the conclusion of the August 
2001 examination, that there was insufficient evidence for 
the diagnosis of PTSD.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. West v. Brown, 7 Vet. App. 70 
(1994).
The veteran's statements and testimony describing the 
symptoms of his disability and his treatment are considered 
competent evidence.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.

One of the necessary criteria to establish service connection 
for PTSD is medical evidence, which shows that the veteran 
currently has PTSD.  In this regard, the most recent 
pertinent medical evidence of record are the reports of VA 
examinations for PTSD conducted in August 2001 and August 
2002.  Those examinations did not show the presence of PTSD, 
and specifically concluded that there was insufficient 
evidence for a diagnosis of PTSD.  Thus, there is no current 
medical evidence, which confirms the presence of PTSD.

The Board finds, therefore, that without a current diagnosis 
of PTSD, that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection 
post-traumatic stress disorder.  Accordingly, service 
connection for the claimed post-traumatic stress disorder 
must be denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



REMAND

A review of the record shows that while the case was in 
appellate status the veteran submitted additional medical 
evidence with a request to waive any additional waiting 
period.  He did not submit a waiver of initial review by the 
RO of this evidence.  In January and April 2003 the veteran 
submitted additional pertinent evidence again without a 
waiver of initial review of the evidence by the RO.  
Accordingly, the case must be remanded to the RO for review 
of this additional evidence in conjunction with the veteran's 
claims.  See Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003)

The Board notes that the United States Court of Appeals for 
the Federal Circuit, on September 22, 2003, invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C. § 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Following any additional development 
deemed appropriate by the RO, the RO is 
requested to re-adjudicate the issues in 
appellate status, to include consideration of 
all evidence received since the last 
supplemental statement of the case.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case and an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



